                Case 2:19-cv-02621-DLR Document 31 Filed 11/05/19 Page 1 of 2



 1   Richard H. Rea, Bar No. 017031
     LAW OFFICES OF FARLEY, CHOATE & WOOD
 2   Not A Partnership
     Mailing Address
 3   P.O. Box 258829
     Oklahoma City, OK 73125-8829
 4   Physical Address
     2400 West Dunlap, Suite 305
 5   Phoenix, AZ 85021
     Direct Line: (602) 395-2034
 6   office.blo9S@farmersinsurance.com
 7   Attorney for Defendant Corona Investments, LP, a California Entity,
      Formerly named Crown Investments, LLC
 8
                             UNITED STATES DISTRICT COURT
 9
                                   DISTRICT OF ARIZONA
10
     Shirley McClain, a single woman,          )     Case No.: 2:19-cv-02621-DLR
11
                                               )
12                Plaintiff,                   )
           vs.                                 )     NOTICE OF SERVICE OF
13                                             )     DEFENDANT’S FIFTH
     Crown Investments, LLC, an Arizona        )     SUPPLEMENTAL MANDATORY
14                                                   INITIAL DISCOVERY RESPONSES
     Limited Liability Company, John Does I- )
15   V, Jane Does I-V, White Corporations I-V, )     (Assigned to the Honorable Douglas L.
     Black Partnerships I-V,                   )     Rayes)
16                                             )
17
                  Defendants.                  )

18         Defendant Corona Investments, LP, hereby gives notice of service of the
19
     following documents upon Plaintiff:
20
           1.       Fifth Supplemental Mandatory Initial Discovery Responses.
21
           DATED this 5th day of November, 2019.
22
                                                   LAW OFFICES OF FARLEY, CHOATE
23
                                                   & WOOD
24
                                           BY:     /s/ Richard H. Rea
25                                                 Richard H. Rea
26                                                 Attorney for Defendant Corona
                                                   Investments, LP, a California Entity,
                                                   Formerly named Crown Investments, LLC


                                                 1
             Case 2:19-cv-02621-DLR Document 31 Filed 11/05/19 Page 2 of 2



 1
                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on November 5, 2019, I electronically transmitted the attached
 3

 4   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 5   Notice of Electronic Filing to the following CM/ECF registrants:
 6

 7
     Kristopher K. Rezagholi
 8   Law Offices of Kristopher K. Rezagholi PLLC
     3030 N. 3rd Street, Ste. 600
 9   Phoenix, AZ 85012
     Attorney for Plaintiff McClain
10

11

12
     /s/ Merci Alejandro
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 2
